COURT OF APPEALS
                            TENTH DISTRICT OF TEXAS
                                       
                              September 17, 2015
                              No. 10-15-00158-CV
  NURSEFINDERS, INC. D/B/A NURSEFINDERS OF FORT WORTH, AND NURSEFINDERS, LLC
                                      v.
  TEXAS HEALTH RESOURCES, AND TEXAS HEALTH HARRIS METHODIST HOSPITAL CLEBURNE
                                       
                                       
                        From the 249[th] District Court
                             Johnson County, Texas
                          Trial Court No. C201300420
                                       
--------------------------------------------------------------------------------
JUDGMENT

	The appellants' "Unopposed Motion for Voluntary Dismissal" was considered by the Court.  The Court grants the motion in part.  It is the judgment of this Court that the trial court's judgment signed on February 2, 2015 is set aside without regard to the merits and the case is remanded to the trial court for rendition of judgment in accordance with the parties' agreement. 
	Pursuant to the agreement of the parties as to costs, it is further ordered that costs of this proceeding are taxed against the party incurring same.
	A copy of this judgment will be certified by the Clerk of this Court and delivered to the trial court for enforcement.
							PER CURIAM
						SHARRI ROESSLER, CLERK			

			    By: ___________________________
				Nita Whitener, Deputy Clerk